Title: From John Adams to Timothy Pickering, 20 July 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy July 20th 1799

I have your favor of the 13th received only last night. I sent you lately Mr. Listons two letters with one from Govenor Miflin & a copy from chief justice McKean. I will not comment on the letters of Mr. Liston nor examine whether all his sentiments are just or politick. But I heartily reprobate the outrage on the British government in violating the seals of its accredited minister to the United States & am desirous of takeing such notice of it, as the respect we owe not only to the government of G Britain but to ourselves demands. I pray you therefore to refer this business to the Attorney of the district in the absence of the Attorney General with instructions to make a diligent enquiry & strictly to prosecute the persons he may find guilty of any breach of the law of nations or the land. The publication of these letters is a crime in somebody I know not whom.
